            Case 1:14-md-02543-JMF Document 8589 Filed 08/17/21 Page 1 of 14


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------------x
IN RE:
                                                                                  14-MD-2543 (JMF)
GENERAL MOTORS LLC IGNITION SWITCH LITIGATION
                                                                                 OPINION AND ORDER
This Document Relates To:
Anderson v. GM Motors & Shareholders, 21-CV-1006
-----------------------------------------------------------------------------x

JESSE M. FURMAN, United States District Judge:

        This case, between Plaintiff Larry Anderson, proceeding pro se, and Defendant General Motors

LLC (“New GM”), is one of many arising out of the recall of General Motors vehicles that had been

manufactured with a defective ignition switch. On April 13, 2021, the parties appeared by telephone

before the Honorable James L. Cott, United States Magistrate Judge, and reached a settlement, the

material terms of which they confirmed on the record. To date, however, Anderson has refused to sign

a settlement agreement that New GM drafted to memorialize the terms of the parties’ oral agreement

(the “Draft Settlement Agreement”). Accordingly, New GM now moves for an order enforcing the

settlement, compelling Anderson to hand sign and notarize the Draft Settlement Agreement, and

permitting it to move for dismissal of the case with prejudice thereafter. See ECF No. 58-1. For the

reasons stated below, the Court grants New GM’s motion, subject to New GM making certain changes

to the Draft Settlement Agreement to conform to the terms of the parties’ oral agreement.

                                                  BACKGROUND

        Anderson, the owner of a 2005 Chevrolet Cobalt, filed this lawsuit on February 4, 2021,

alleging violations of various federal laws and seeking damages of $128,287, comprised of $3,000 to

buy another used car, $125,000 for emotional distress, and $287 as reimbursement for money he spent

to have a new ignition switch installed in the car. ECF No. 2, at 3-4, 6, 14-15.1 On March 4, 2021, the



1
        All docket references are to 21-CV-1006 (JMF).

                                                             1
          Case 1:14-md-02543-JMF Document 8589 Filed 08/17/21 Page 2 of 14


Court referred the case to Magistrate Judge Cott for settlement purposes. See ECF No. 10. On April

13, 2021, the parties appeared before Magistrate Judge Cott by telephone and reached a settlement. At

the conclusion of the conference, Magistrate Judge Cott went on the record and confirmed with

Anderson and Wendy Bloom, counsel for New GM, the fact of the settlement as follows:

       THE COURT:           We’ve had a Settlement Conference today, and my understanding
                            from my conversations with the parties is that we have reached the
                            settlement. There are a number of terms that I’m going to review on
                            the record that will constitute the material terms of the settlement.
                            My expectation is that GM is going to provide a Settlement
                            Agreement and a Release that includes all of these terms in writing
                            for Mr. Anderson’s review and signature. But, in an abundance of
                            caution, we’re putting these terms on the record today so that there
                            is a binding agreement on the basis of these terms. Is that
                            understood, Mr. Anderson?

       ANDERSON:            Yes, understood, your Honor.

       THE COURT:           All right, and Ms. Bloom, is that understood, as well?

       BLOOM:               Yes, your Honor.

ECF No. 39 (“Tr.”), at 3.

       Magistrate Judge Cott then proceeded to summarize “the material terms of the Settlement

Agreement and Release,” which, he said, would “need to be hand-signed and notarized by Mr.

Anderson.” Id. at 3-6. Most relevant for present purposes, Magistrate Judge Cott explained that, in

exchange for certain compensation from New GM,

       New GM will require that Mr. Anderson dismiss his lawsuit with prejudice . . . . And
       New GM will also require a release of all released claims against the released parties by
       the releasing parties, as those terms will be defined in the Settlement Agreement. And
       that essentially means, Mr. Anderson, that you and anyone affiliated with you will be
       releasing GM for the claims that you brought in the lawsuit.

Id. at 4. After summarizing these and other material terms of the agreement, Magistrate Judge Cott

confirmed with Bloom that he had “covered all of the terms.” Id. at 6-7. Magistrate Judge Cott then

engaged in the following colloquy with Anderson:

       THE COURT:           . . . [D]id you understand all of these terms that I’ve just recited on
                            the record?


                                                     2
          Case 1:14-md-02543-JMF Document 8589 Filed 08/17/21 Page 3 of 14


       ANDERSON:            I understood them all, your Honor.

       THE COURT:           Okay, and do you agree to all of those terms?

       ANDERSON:            I agree to them all, your Honor.

       THE COURT:           Okay, and do you agree to them such that there’s a binding and
                            enforceable agreement between the parties?

       ANDERSON:            Yes, I do, your Honor.

Id. at 8. Magistrate Judge Cott then confirmed the same with a representative of New GM, see id. at 8-

9, after which he stated as follows: “All right, I think for the Court’s purposes we’ve made a full and

complete record at this time. Does either Mr. Anderson or Ms. Bloom have anything else they want to

put on the record before I close the record?” Id. at 9. Anderson and Bloom both said “[n]o.” Id.

       New GM alerted the Court to the parties’ settlement by letter on the evening of April 13, 2021.

See ECF No. 34. The next day, the Court entered an order dismissing the case without prejudice to the

right to reopen within sixty days if the settlement was not consummated. See ECF No. 35. Twelve

days later, New GM sent Anderson the Draft Settlement Agreement. See ECF No. 59 (“Def.’s

Mem.”), at 4. To the extent relevant here, the Draft Settlement Agreement contains the following

provisions pursuant to which Anderson would release and discharge New GM and various related

entities, their officers, directors, agents, employees, and so on (defined as the “Released Parties”):

              2.       In consideration of New GM’s payment of the Gross Settlement Amount
       and other agreements contained herein, Plaintiff does hereby RELEASE, ACQUIT,
       AND FOREVER DISCHARGE the Released Parties of and from any and all claims,
       demands and causes of action owned or held by Plaintiff and/or his heirs, successors,
       and assigns arising from, resulting from, or in any way relating to the Subject Vehicle
       and the allegations in Plaintiff’s above-captioned lawsuit.

               3.      It is further UNDERSTOOD AND AGREED by Plaintiff that this
       Agreement is a general RELEASE AND DISCHARGE by Plaintiff of the Released
       Parties that includes, but is not limited to, any and all past, present and future claims,
       demands, obligations, actions, and causes of actions of any nature whatsoever against
       the Released Parties for any and all damages, costs and expenses, including personal
       injury, property damage, economic loss, emotional distress, mental pain and anguish,
       subrogation claims, lost wages, loss of earning capacity, loss of services, actual
       damages, court costs, attorneys’ fees, exemplary damages, damages for breach of
       express or implied warranty, pre-judgment and post-judgment interest, loss of support,


                                                     3
  Case 1:14-md-02543-JMF Document 8589 Filed 08/17/21 Page 4 of 14


services, consortium, companionship, society or affection, and damage to familial
relations by spouses, former spouses, parents, children, other relatives or significant
others of the Plaintiff, as well as claims for any other type of loss, expense, injury or
damage whether for compensatory, punitive or statutory damages, and whether based
upon intentional tort, negligence, strict liability, gross negligence, contract,
misrepresentation, fraud, breach of warranty, statutory law, common law, or any other
theory of recovery, and whether presently known or unknown, anticipated or
unanticipated, existing presently, in the past, or which might ever accrue in the future,
relating to, or in any way arising from, the Subject Vehicle and Plaintiff’s allegations in
the above-captioned lawsuit.

        4.     Further, this Agreement specifically includes, but is not limited to, a
release of and discharge of the Released Parties by the Plaintiff from:

               a)      any liability arising directly or indirectly out of, or that is in any
       manner related to the Subject Vehicle, or any injuries and/or damages resulting
       directly or indirectly therefrom;

               b)      any liability arising directly or indirectly out of, or that is in any
       manner related to the Subject Vehicle, its component parts, or its manufacture,
       design, testing, assembly, distribution, operation, sale, resale, marketing, repair,
       servicing, maintenances or its condition at any time whatsoever;

              c)      any liability arising directly or indirectly out of, or that is in any
       manner related to, any representation, promises, statements, warranties (express
       or implied) or guarantees ever given or made by anyone with respect to the
       Subject Vehicle;

              d)     any liability arising directly or indirectly out of, or that is in any
       manner related to, the injuries and/or damages sustained in or as a result in
       connection with the Subject Vehicle; and

              e)      any liability arising directly or indirectly out of, or that is in any
       manner related to any of the matters, occurrences or transactions set forth above
       or which could have been set forth in any action brought by Plaintiff, including
       without limitation, any and all claims for damages of any type, and attorneys’
       fees.

        5.       It is further UNDERSTOOD AND AGREED by the Plaintiff that he
will not file, commence, join, or attempt to join as a third-party defendant under any
other theory of liability, or participate in or provide any assistance with respect to any
legal proceeding against New GM or any of the other Released Parties or any other
person or entity arising from, resulting from, or in any way relating to the Subject
Vehicle and the allegations in Plaintiff’s above-captioned lawsuit.

        6.     Plaintiff expressly waives and assumes the risk of any and all claims for
damages that exist as of this date but which Plaintiff does not know or suspect to exist,
whether through ignorance, oversight, error, negligence, incomplete medical or
scientific knowledge, uncertain or incomplete prognosis, or otherwise, and which, if
known, would materially affect Plaintiff’s decision to enter into this Agreement.

                                              4
          Case 1:14-md-02543-JMF Document 8589 Filed 08/17/21 Page 5 of 14


       Plaintiff agrees that this Agreement shall be and remain effective in all respects,
       notwithstanding such different, additional, and/or contrary information or facts, or any
       nondisclosure of any information or facts by New GM or any of the other Released
       Parties, and the subsequent discovery thereof, as to which Plaintiff expressly assumes
       the risk.

              7.       Plaintiff further agrees that he will accept payment of the consideration
       described herein in exchange for a full and complete compromise, release and discharge
       of matters involving disputed issues of law and fact. Plaintiff understands and agrees if
       the law or facts with respect to which this Agreement is executed are hereafter found to
       be other than, or different from, Plaintiff’s understanding of the law and facts, Plaintiff
       expressly accepts and assumes the risk of such differences in law or fact and agrees this
       Agreement shall be and is to remain effective notwithstanding any such differences.

               8.       As part of the consideration for the Gross Settlement Amount to be paid
       by New GM to the Plaintiff as set forth below Plaintiff voluntarily assumes any and all
       risks that, as a result of the Subject Vehicle, Plaintiff may in the future suffer some
       further damage now unknown to them, and Plaintiff forever releases Released Parties
       from all claims having to do with any such future damages and the risk and expense
       thereof. Released Parties shall under no circumstances be liable for any further
       payment or damages to Plaintiff or any other persons, entities, associations or
       corporations; and Plaintiff shall indemnify and hold harmless Released Parties from any
       such damages, verdict, judgment, or award in an amount up to but not to exceed the
       Gross Settlement Amount; and any judgment, verdict or award shall be reduced up to
       the Gross Settlement Amount to the extent, but only to the extent, necessary to
       eliminate any obligation on the part of Released Parties to make any further payment to
       any party.

ECF No. 59-4 (“Draft Settlement Agreement”), at 3-5.

       It soon became clear that Anderson did not intend to sign the Draft Settlement Agreement. See,

e.g., ECF Nos. 49-1, 49-2. On June 14, 2021, New GM moved to reopen the case and sought leave to

file a motion to enforce the settlement. See ECF No. 58. Two days later, the Court granted both

requests and set a briefing schedule for New GM’s motion to enforce. See ECF No. 60. Anderson has

since filed multiple submissions relating to New GM’s motion. See ECF Nos. 63, 67, 70. The Court

placed several of his submissions and New GM’s original motion papers temporarily under seal

because they appear to contain confidential settlement-related information. See ECF Nos. 59, 65, 67.

                                            DISCUSSION

       It is well established that “[a] district court has the power to enforce summarily, on motion, a

settlement agreement reached in a case that was pending before it.” Mtgs & Exp’tns Inc. v. Tandy

                                                    5
          Case 1:14-md-02543-JMF Document 8589 Filed 08/17/21 Page 6 of 14


Corp., 490 F.2d 714, 717 (2d Cir. 1974) (citations omitted). Indeed, “[s]uch power is especially clear

where the settlement is reported to the court during the course of a trial or other significant courtroom

proceedings.” Omega Eng’g, Inc. v. Omega, S.A., 432 F.3d 437, 444 (2d Cir. 2005) (cleaned up). In

such instances, it does not matter if a party develops a case of settler’s remorse “between the time of

the agreement . . . and the time it is reduced to writing.” Elliot v. City of New York, 11-CV-7291

(RWS), 2012 WL 3854892, at *2 (S.D.N.Y. Sept. 5, 2012) (cleaned up); see, e.g., Powell v. Omnicom,

497 F.3d 124, 128 (2d Cir. 2007) (“When a party makes a deliberate, strategic choice to settle, a court

cannot relieve him of that . . . choice simply because his assessment of the consequences was

incorrect.”); Omega Eng’g., 432 F.3d at 445 (“It is an elementary principle of contract law that a

party’s subsequent change of heart will not unmake a bargain already made.”). If the party entered

into a binding agreement to settle, he “cannot avoid the settlement by refusing to sign the papers that

would memorialize the terms of the agreement that were reported to the court.” U.S. Fire Ins. Co. v.

Pierson & Smith, Inc., 06-CV-382 (CM) (LMS), 2007 WL 4403545, at *3 (S.D.N.Y. Dec. 17, 2007).

       The Second Circuit has identified four factors that a court should consider in determining

whether parties “intended to be bound in the absence of a document executed by both sides”:

       (1) whether there has been an express reservation of the right not to be bound in the
       absence of a writing; (2) whether there has been partial performance of the contract; (3)
       whether all of the terms of the alleged contract have been agreed upon; and (4) whether
       the agreement at issue is the type of contract that is usually committed to writing.

Winston v. Mediafare Ent. Corp., 777 F.2d 78, 80 (2d Cir. 1985). These factors — known as the

Winston factors — “may be shown by oral testimony or by correspondence or other preliminary or

partially complete writings.” Id. at 81 (internal quotation marks omitted). No single factor is

dispositive. See Ciaramella v. Reader’s Dig. Ass’n, Inc., 131 F.3d 320, 323 (2d Cir. 1997).

Ultimately, the factors must be considered in light of the entire context of the case, mindful that the

parties’ objective intent ultimately controls. See Winston, 777 F.2d at 81; see also, e.g., Klos v. Polski




                                                     6
          Case 1:14-md-02543-JMF Document 8589 Filed 08/17/21 Page 7 of 14


Linie Lotnicze, 133 F.3d 164, 168 (2d Cir. 1997) (noting that it is the parties’ “objective intent . . . that

controls” because a court cannot divine their “secret or subjective intent”).

       Applying these standards here, the Court concludes that New GM is entitled to an order

enforcing the settlement notwithstanding Anderson’s apparent change of heart. The first and third

Winston factors strongly support that conclusion, as Magistrate Judge Cott recited all of the “material

terms” of the parties’ agreement on the record, verified that both sides agreed to these terms, and

confirmed that the agreement as stated was “binding and enforceable.” Tr. 3-9; see, e.g., Acun v.

Merrill Lynch, Pierce, Fenner & Smith, No. 18-CV-7217 (GBD) (SN), 2020 WL 995887, at *3

(S.D.N.Y. Mar. 2, 2020); Doe v. Kogut, No. 15-CV-7726 (SN), 2017 WL 1287144, at *5, *7

(S.D.N.Y. April 6, 2017). Although there was a clear understanding that the agreement would be

memorialized in writing, “[t]he parties neither impliedly nor expressly reserved the right not to be

bound” by the oral agreement “until after the settlement was memorialized.” Doe, 2017 WL 1287144,

at *5. So too, the fourth Winston factor favors enforcement because “an open-court oral agreement

such as the one in this case is essentially analogous to an actual writing.” Bluelink Mktg. LLC v.

Carney, No. 16-CV-7151 (JLC), 2017 WL 4083602, at *8 (S.D.N.Y. Sept. 15, 2017); see, e.g., Powell,

497 F.3d at 130-31 (finding that “[t]he in-court announcement here functioned in a manner akin to that

of a memorializing writing” for purposes of the fourth Winston factor). At most, therefore, only the

second Winston factor — “whether one party has partially performed, and that performance has been

accepted by the party disclaiming the existence of an agreement,” Ciaramella, 131 F.3d at 325 — even

arguably weighs against enforcement, and it does not do so heavily (if at all), as the parties’ report of

the settlement to the Court, New GM’s drafting of the Draft Settlement Agreement, and the

(temporary) halt of the litigation arguably adds up to partial performance. See, e.g., U.S. v. U.S.

Currency in the Sum of Six Hundred Sixty Thousand, Two Hundred Dollars, More or Less, 423 F.

Supp. 2d 14, 29 (E.D.N.Y. 2006) (finding partial performance where counsel, “as instructed by this

Court and agreed to by the parties,” drafted a stipulation and mailed it to the other parties “for their

                                                      7
          Case 1:14-md-02543-JMF Document 8589 Filed 08/17/21 Page 8 of 14


execution”). At a minimum, “three of the four Winston factors strongly weigh in favor of enforcement.

Most important to the Court’s analysis, the record shows the parties’ intent at the settlement conference

to enter a binding oral settlement agreement.” Doe, 2017 WL 1287144, at *9. Thus, the Court finds

that the parties entered into an enforceable settlement agreement as set forth on the record. See id.

       That said, the Court will not require Anderson to sign and notarize the Draft Settlement

Agreement as written because its terms deviate in one significant way from the terms of the parties’

agreement as set forth on the record. As summarized by Magistrate Judge Cott, the parties’ agreement

required Anderson to release “all released claims against the released parties by the releasing parties,

as those terms will be defined in the Settlement Agreement.” Tr. 4. Without knowing how “those

terms” would be defined, however, that description was basically meaningless; indeed, were that all

there was, the agreement might not have been enforceable. See, e.g., Best Brands Beverage, Inc. v.

Falstaff Brewing Corp., 842 F.2d 578, 587 (2d Cir. 1987) (“[I]f the terms of [an] agreement are so

vague and indefinite that there is no basis or standard for deciding whether the agreement had been

kept or broken, or to fashion a remedy, and no means by which such terms may be made certain, then

there is no enforceable contract.”). Magistrate Judge Cott continued, however, explaining to Anderson

that the term “essentially mean[t]” that he and “anyone affiliated with” him would be “releasing GM

for the claims that [he] brought in the lawsuit.” Tr. 4. That is sufficiently specific to support

enforcement, but, significantly, it means that Anderson’s release is limited by its terms to “the claims

that [he] brought in [this] lawsuit.” Id. By contrast, the release in the Draft Settlement Agreement is

materially broader. For example, it applies to, among other things, “any and all claims, demands and

causes of action owned or held by Plaintiff and/or his heirs, successors, and assigns arising from,

resulting from, or in any way relating to the Subject Vehicle and the allegations in Plaintiff’s above-

captioned lawsuit.” Draft Settlement Agreement 3 (emphasis added). The italicized language

broadens the terms of the release beyond what the parties agreed to on the record. The Court will not

require Anderson to sign an agreement containing such language.

                                                     8
          Case 1:14-md-02543-JMF Document 8589 Filed 08/17/21 Page 9 of 14


       Accordingly, although the Court grants New GM’s motion to enforce the parties’ oral

settlement, it will not grant New GM’s request for an order requiring Anderson to sign and notarize the

Draft Settlement Agreement as currently written. Instead, within one week of the date of this

Opinion and Order, New GM shall provide to Anderson a revised settlement agreement modified as

indicated in the Appendix to this Opinion and Order so that it conforms to the parties’ oral agreement.

Assuming New GM does so, Anderson shall, within four weeks of the date of this Opinion and

Order, hand sign and notarize the revised agreement and deliver it to New GM, after which New GM

may move to dismiss the case with prejudice.2 In the event that Anderson fails to sign a settlement

agreement revised in accordance with this Opinion and Order by the deadline, New GM should

promptly advise the Court and seek appropriate relief.

                                            CONCLUSION

       For the foregoing reasons, the Court rules as follows:

       (1) New GM’s motion to enforce the parties’ settlement is GRANTED;

       (2) within one week of the date of this Opinion and Order, New GM shall provide Anderson
           with a revised version of settlement agreement consistent with this Opinion and Order;


2
         One of the parties’ principal disagreements is whether the agreed-upon release applies to
Anderson’s claims for “depression” and “emotional stress.” Compare, e.g., ECF No. 63, at 2-5, with
ECF No. 65 (“Def.’s Reply”), at 4-6. That is a question for another day, as it is purely academic unless
and until Anderson files a new lawsuit bringing such claims. The Court notes, however, that — New
GM’s own assertions to the contrary notwithstanding, see Def.’s Reply 4 (“Mr. Anderson’s Complaint
did not include a claim for emotional distress . . . .”) — Anderson’s Complaint, liberally construed,
certainly appears to include such claims. See, e.g., Allen v. Antwan Patton (Big Boi), No. 21-CV-3468
(LTS), 2021 WL 3540420, at *1 (S.D.N.Y. Aug. 11, 2021) (“[T]he Court is obliged to construe pro se
pleadings liberally . . . and interpret them to raise the ‘strongest [claims] that they suggest’” (citing
Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and quoting Triestman v. Fed. Bureau of Prisons, 470
F.3d 471, 474 (2d Cir. 2006)). The Complaint’s “fact” section alleges that “[t]he key in the ignition
switch would turn backward to the off position by itself, causing [Anderson] stress and depression.”
ECF No. 2 (“Compl.”), at 5. Its “injuries” section alleges that “[Anderson’s] injuries [are] stress and
depression from [him] almost having car accidents because of defected [sic] ignition switch put[t]ing
[his] life in danger and everyone else that was in [his] car.” Id. at 6. And the “relief” section requests,
among other things, both “that [Anderson] can be paid 3,000 Dollars so that [he] can buy [himself]
another use[d] car” and “that [he] could be paid 125,000 dollars for the GM making chevy cobolt’s,
that caused [him] a lot of stress.” Id.

                                                    9
          Case 1:14-md-02543-JMF Document 8589 Filed 08/17/21 Page 10 of 14


       (3) within four weeks of the date of this Opinion and Order, Anderson shall hand sign and
           notarize the revised agreement and deliver it to New GM, after which New GM may move
           to dismiss this case with prejudice. In the event that Anderson fails to sign a properly
           revised settlement agreement by that deadline, New GM should promptly advise the Court
           and seek appropriate relief.

Additionally, within two days of the date of this Opinion and Order, New GM shall serve a copy of

this Opinion and Order on Anderson and file proof of such service on the docket.

       One housekeeping matter remains. As noted above, several of the parties’ submissions were

temporarily sealed on the ground that they contain confidential settlement-related information. Citing

cases for the proposition that “the confidentiality of settlement agreements and settlement discussions

must be protected through sealing,” New GM requests that these documents remain under seal because

“confidential settlement terms and confidential settlement discussions are disclosed and interwoven

throughout” them. Def.’s Mem. 8-9. The cases cited by New GM are distinguishable, however, as

they merely involved settlement-related documents, not — as this case does — motion papers with

respect to the enforcement of a settlement, to which a “heavy presumption of public access” attaches.

See, e.g., Chigirinskiy v. Panchenkova, 319 F. Supp. 3d 718, 737-38 (S.D.N.Y. 2018). Thus, there is

no basis to keep them sealed in their entirety. New GM asks, in the alternative, that the papers “be

kept under seal until the Court issues its decision, at which time the parties may submit further briefing

regarding, among other things, exhibits that are not judicial documents and therefore should not be

made publicly available.” Def.’s Mem. 10. Given the weight of the presumption here, it is unlikely

that the parties will be able to justify more than, perhaps, minimal redactions. See, e.g., Chigirinskiy,

319 F. Supp. 3d at 737-40. Nevertheless, if only out of an abundance of caution, New GM’s

alternative request is granted. Thus, if either party believes that the papers currently under seal should

remain under seal, in whole or in part, it shall, within two weeks of the date of this Opinion and

Order, file a letter brief to that effect and, if and as appropriate, propose redactions to those papers in

accordance with the procedures set forth in the Court’s Individual Rules and Practices for Civil Cases.



                                                     10
         Case 1:14-md-02543-JMF Document 8589 Filed 08/17/21 Page 11 of 14


This deadline supersedes the deadline for proposed redactions established by the Court’s August 11,

2021 Order with respect to Anderson’s filing at ECF No. 67. See ECF No. 68.


       SO ORDERED.

Dated: August 17, 2021                           __________________________________
       New York, New York                                 JESSE M. FURMAN
                                                        United States District Judge




                                                 11
         Case 1:14-md-02543-JMF Document 8589 Filed 08/17/21 Page 12 of 14


                                              APPENDIX

[Deletions indicated by strikethrough text; additions indicated by bolded and underlined text.]

              2.       In consideration of New GM’s payment of the Gross Settlement Amount
       and other agreements contained herein, Plaintiff does hereby RELEASE, ACQUIT,
       AND FOREVER DISCHARGE the Released Parties of and from any and all claims,
       demands and causes of action owned or held by Plaintiff and/or his heirs, successors,
       and assigns arising from, resulting from, or in any way relating to the Subject Vehicle
       and the allegations in Plaintiff’s above-captioned lawsuit.

               3.       It is further UNDERSTOOD AND AGREED by Plaintiff that this
       Agreement is a general RELEASE AND DISCHARGE by Plaintiff of the Released
       Parties that includes, but is not limited to, any and all past, present and future claims,
       demands, obligations, actions, and causes of actions of any nature whatsoever against
       the Released Parties for any and all damages, costs and expenses, including personal
       injury, property damage, economic loss, emotional distress, mental pain and anguish,
       subrogation claims, lost wages, loss of earning capacity, loss of services, actual
       damages, court costs, attorneys’ fees, exemplary damages, damages for breach of
       express or implied warranty, pre-judgment and post-judgment interest, loss of support,
       services, consortium, companionship, society or affection, and damage to familial
       relations by spouses, former spouses, parents, children, other relatives or significant
       others of the Plaintiff, as well as claims for any other type of loss, expense, injury or
       damage whether for compensatory, punitive or statutory damages, and whether based
       upon intentional tort, negligence, strict liability, gross negligence, contract,
       misrepresentation, fraud, breach of warranty, statutory law, common law, or any other
       theory of recovery, and whether presently known or unknown, anticipated or
       unanticipated, existing presently, in the past, or which might ever accrue in the future,
       relating to, or in any way arising from, the Subject Vehicle and Plaintiff’s allegations in
       the above-captioned lawsuit.

               4.     Further, this Agreement specifically includes, but is not limited to, a
       release of and discharge of the Released Parties by the Plaintiff from:

                      a)      any liability arising directly or indirectly out of, or that is in any
              manner related to the Subject Vehicle, or any injuries and/or damages resulting
              directly or indirectly therefrom;

                      b)      any liability arising directly or indirectly out of, or that is in any
              manner related to the Subject Vehicle, its component parts, or its manufacture,
              design, testing, assembly, distribution, operation, sale, resale, marketing, repair,
              servicing, maintenances or its condition at any time whatsoever;

                     c)      any liability arising directly or indirectly out of, or that is in any
              manner related to, any representation, promises, statements, warranties (express
              or implied) or guarantees ever given or made by anyone with respect to the
              Subject Vehicle;




                                                     i
  Case 1:14-md-02543-JMF Document 8589 Filed 08/17/21 Page 13 of 14


              d)     any liability arising directly or indirectly out of, or that is in any
       manner related to, the injuries and/or damages sustained in or as a result in
       connection with the Subject Vehicle; and

              e)      any liability arising directly or indirectly out of, or that is in any
       manner related to any of the matters, occurrences or transactions set forth above
       or which could have been set forth in any action brought by Plaintiff, including
       without limitation, any and all claims for damages of any type, and attorneys’
       fees.

        5.       It is further UNDERSTOOD AND AGREED by the Plaintiff that he
will not file, commence, join, or attempt to join as a third-party defendant under any
other theory of liability, or participate in or provide any assistance with respect to any
legal proceeding against New GM or any of the other Released Parties or any other
person or entity arising from, resulting from, or in any way relating to the Subject
Vehicle and the allegations in Plaintiff’s above-captioned lawsuit.

        6.      Plaintiff expressly waives and assumes the risk of any and all claims for
damages that exist as of this date but which Plaintiff does not know or suspect to exist,
whether through ignorance, oversight, error, negligence, incomplete medical or
scientific knowledge, uncertain or incomplete prognosis, or otherwise, and which, if
known, would materially affect Plaintiff’s decision to enter into this Agreement.
Plaintiff agrees that this Agreement shall be and remain effective in all respects,
notwithstanding such different, additional, and/or contrary information or facts, or any
nondisclosure of any information or facts by New GM or any of the other Released
Parties, and the subsequent discovery thereof, as to which Plaintiff expressly assumes
the risk.

        7.      Plaintiff further agrees that he will accept payment of the consideration
described herein in exchange for athe full and complete compromise, release and
discharge of matters described herein involving disputed issues of law and fact.
Plaintiff understands and agrees if the law or facts with respect to which this Agreement
is executed are hereafter found to be other than, or different from, Plaintiff’s
understanding of the law and facts, Plaintiff expressly accepts and assumes the risk of
such differences in law or fact and agrees this Agreement shall be and is to remain
effective notwithstanding any such differences.

        8.       As part of the consideration for the Gross Settlement Amount to be paid
by New GM to the Plaintiff as set forth below Plaintiff voluntarily assumes any and all
risks that, as a result of the Subject Vehicle, Plaintiff may in the future suffer some
further damage now unknown to them, and Plaintiff forever releases Released Parties
from all claims having to do with any such future damages and the risk and expense
thereof. Released Parties shall under no circumstances be liable for any further
payment or damages to Plaintiff or any other persons, entities, associations or
corporations; and Plaintiff shall indemnify and hold harmless Released Parties from any
such damages, verdict, judgment, or award in an amount up to but not to exceed the
Gross Settlement Amount; and any judgment, verdict or award shall be reduced up to
the Gross Settlement Amount to the extent, but only to the extent, necessary to



                                             ii
  Case 1:14-md-02543-JMF Document 8589 Filed 08/17/21 Page 14 of 14


eliminate any obligation on the part of Released Parties to make any further payment to
any party.




                                          iii
